Per curiam.

It seems a little contradictory, that this man might be compelled in a Court of Daw to answer *193this charge upon oath, as he might be by 1777, c, 2. s. 62, and that a Court of Equity should not have as large a power forthe discovery of such a fraud ; hut with some reluctance the Court allowed the demurrer, and dismissed the bill as to Sellars — for no relief being prayed in the bill against him, and be not bring compellable to make a discovery, it was úseles to keep him longer in Court.